In an action, inter alia, to recover damages for wrongful death, defendant County of Westchester appeals from an order of the Supreme Court, Westchester County (Palella, J.), entered May 4, 1984, which denied its motion for summary judgment dismissing the complaint and cross claims insofar as they are asserted against it.
*726Order reversed, on the law, without costs or disbursements, motion granted, complaint and cross claims dismissed insofar as they are asserted against defendant County of Westchester, and the action against it is severed.
As it appears that the site upon which the accident occurred was not owned, controlled or maintained by appellant, the motion for summary judgment should have been granted (Flynn v City of New York, 13 AD2d 237, affd 10 NY2d 930). Weinstein, J. P., Brown, Boyers and Eiber, JJ., concur.